 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-19-00203-004-PHX-DLR
10                  Plaintiff,                         DETENTION ORDER
11   v.
12   Mario Arian Ruiz,
13                  Defendant.
14
15          On March 24, 2020, the Court conducted a Pretrial Release Revocation Hearing on
16   the Petition for Action on Conditions of Pretrial Release filed February 27, 2020. Counsel
17   proceeded by proffer. The Court has considered the United States’ Memorandum in
18   Support of Defendant’s Detention Pending Sentence, Defendant’s proffer, and all
19   information presented.
20          The Court finds that the Defendant pled guilty to the Class B felony offense of
21   Aiding and Abetting the Possession with Intent to Distribute 50 Grams or More of
22   Methamphetamine (Doc. 92, 93) on October 8, 2019. Judge Rayes accepted the plea on
23   October 24, 2019. (Doc. 94). Sentencing is scheduled for April 27, 2020. That Defendant
24   is facing a minimum sentence of five years in prison and a maximum of forty years is
25   undisputed. 21 U.S.C. § 841(a)(1) and 841(b)(1)(B)(viii). Pursuant to 18 U.S.C. §
26   3143(a)(2), the Court shall order the Defendant detained awaiting imposition of sentence
27   unless the Court finds by clear and convincing evidence that the Defendant is not likely to
28   flee or pose a danger to any other person or the community. The Government proffered no
 1   information regarding the Defendant’s arrest for misdemeanor Assault per Domestic
 2   Violence, Disorderly Conduct per Domestic Violence, and Preventing Use of a Telephone
 3   in an Emergency. The Defendant is pending trial on those charges and contests them.
 4   Pretrial Services in its Memorandum dated February 26, 2020 relates that [t]he Defendant
 5   and his girlfriend engaged in an altercation during which she sustained injury on her head
 6   and shoulders . . . .” Pretrial Services previously reported that the Defendant successfully
 7   completed the 120 day Crossroads treatment program, maintained employment, submitted
 8   negative drug tests, was polite and respectful. (Doc. 87). The Defendant has a seven year
 9   old son. (Doc. 47). Defendant has a criminal history that is ten years old. (Doc. 24).
10          The Court does find by clear and convincing evidence that the Defendant is not
11   likely to flee. The Court does not find by clear and convincing evidence that the Defendant
12   does not pose a danger to any other person or the community.
13          Therefore,
14          IT IS ORDERED revoking the Defendant’s release and detaining the Defendant
15   pursuant to 18 U.S.C. § 3143(a)(2) pending sentence.
16          IT IS FURTHER ORDERED granting the Petition for Action on Conditions of
17   Pretrial Release (Doc. 119) for the reasons set forth herein.
18          Dated this 25th day of March, 2020.
19
20
21                                                      Honorable Eileen S. Willett
22                                                      United States Magistrate Judge

23
24
25
26
27
28


                                                 -2-
